Interview Contents
The after final amended claims are not entered because it may be that it will take more time than allotted.  The required aggregated crystals in prism to block shapes need further consideration since the shapes of crystals involve how the drug is isolated to get the crystal forms in the prior art  as well in the instant application.
Paragraph [0006] in the specification mention a US patent application filed on the crystal forms ([0006] is reproduced for clarity below).  Howler, no such reference is submitted; only US 20140296211 submitted in IDS dated 09/04/20. Applicant is encouraged to submit the US patent application filed on the crystal forms for consideration

    PNG
    media_image1.png
    442
    623
    media_image1.png
    Greyscale


Response to Arguments
It should be noted that claim 1, as amended, would overcome the 102 rejection. 

1. Applicant argues that there is no prompt to investigate crystal form.
In response, as evidenced by Datta, most marketed pharmaceuticals consist of molecular crystals. The arrangement of the molecules in a crystal determines its physical properties and, in certain cases, its chemical properties, and so greatly influences the processing and formulation of solid pharmaceuticals, as well as key drug properties such as dissolution rate and stability (abstract).  In addition, claim 1 claims a drug in crystal form (shape and particle size).  However, there is no specific crystal structure (such as an X-ray powder diffraction) or how the drug is isolated, recrystallized in the instant application.  Thus, there is insufficient information to assess the difference between the drug in prior art and that claimed.
2. Applicant argues that there is no likelihood of success.
In response, as evidenced by Datta, most marketed pharmaceuticals consist of molecular crystals. Thus, it’s reasonable to believe one of ordinary skilled in the art would have the general knowledge how to get the pharmaceuticals in crystal forms (i.e. recrystallization or co- crystallization).  ANAVEX2-73, pharmaceutical active ingredients (APIs) in prior art can exist in a variety of distinct solid forms, including polymorphs, solvates, hydrates, salts, co-crystals and amorphous solids. Based on the instant disclosure, crystal forms of A2-73 is known.  Therefore, the arguments of the technical hardship and complete absence of specific guidance from NCT ’541 as to crystals are not persuasive although technical hardship exist.  Additionally, there is no evidence of record that the crystal forms of A2-73 is unattainable. 

In response, it is believed that the rejection is clearly articulated reasoning with a rational because the teachings of prior art are clearly mapped against the limitations of the instant claims. Applicant fails to clearly point out where the rejection erred.  Thus, the argument is not persuasive. 
4. Applicant argues that NCT ’541 and Kuriyama are non-combinable because one is capsule the other is tablet form.
In response, it is believed that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, orally administered ANAVEX2-73, pharmaceutical active ingredients (APIs), can be reasonably interpreted as capsule or tablet, or oral solutions. Ritonavir is formulated as capsule as well as oral solution (Box 2 of Datta).  Thus, the teachings of Kuriyama is relevant. 
For these reasons the 103 rejection of record is maintained.

/YANZHI ZHANG/            Primary Examiner, Art Unit 1617